


Exhibit 10.4




LACLEDE GAS COMPANY
Incentive Compensation Plan II
(Effective as of January 1, 2005)




I.           Establishment and Purposes


In order to give officers and managerial employees of the Company an increased
incentive to outstanding performance, to reward such performance, and to attract
and retain highly qualified persons as officers and for managerial positions,
there was established the Laclede Gas Company Incentive Compensation Plan, which
amounts earned and vested thereunder as of December 31, 2004 are not subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(“Plan I”).   As a result of the enactment of Code Section 409A, the Company
adopted as of the effective date hereof this Laclede Gas Company Incentive
Compensation Plan II (“Plan II”), which governs benefits earned and vested on
January 1, 2005 and thereafter.  Effective as of January 1, 2005, no additional
Share Units shall be awarded under Plan I.  Unless otherwise stated, all
references herein to the “Plan” shall mean this “Plan II.”


II.           Definitions


The following terms, as used in the Plan, shall have the meaning set forth
below:


  “Company” -- The Laclede Gas Company


  “Employee” -- an officer or managerial employee of the Company.


  “Laclede” -- The Laclede Group, Inc.


“Share Unit” -- an incentive compensation unit.  No stock certificate will be
issued for a Share Unit.  No voting power resides in a Share Unit.


“Dividend Equivalent” -- an amount in cash equivalent to the cash dividend paid
on each share of Laclede’s common stock.


“Aggregate Annual Dividend Equivalent” -- an amount computed, at the time of the
award of a Share Unit, at the then current annual cash dividend rate on
Laclede’s common stock.


“Awardee” -- an Employee awarded a Share Unit.


“Spouse” -- a spouse is that person who on the date of the Awardee’s death is
lawfully married to the Awardee.

 
1
 
 

“Consolidated Retained Earnings” -- consolidated retained earnings as stated in
Laclede’s annual report to stockholders for the fiscal year next preceding the
date of any calculation pursuant to Section VI hereof.


“Consolidated Earnings” -- consolidated earnings (or loss) applicable to common
stock as stated in Laclede’s annual report to stockholders for the fiscal year
next preceding the date of any calculation hereunder, subject to any adjustments
thereto pursuant to Paragraph VI hereof.


“Disability” -- disability is when the Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or the Employee is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company, whether it be offered through the Company or an
affiliate of the Company.


“Deferred Compensation” -- an amount, allocable to each Share Unit outstanding
at the end of a fiscal year, equal to the per common share net increase, or
decrease in Consolidated retained Earnings for that fiscal year.  However, no
Deferred Compensation Credits shall accrue on Share Units held by an Awardee
after the fiscal year in which his employment has terminated due to Retirement,
Disability, death or the election of the Awardee following a hostile Change in
Control.


“Change of Control” -- When any person, as such term is used in Sections 13(d)
and 14(d)(2) of the Securities Act of 1934, as amended, becomes a beneficial
owner, directly or indirectly, of Laclede’s securities representing more than
fifty percent (50%) of the combined voting power of Laclede’s then outstanding
securities, or when any such person becomes a beneficial owner, directly or
indirectly, of at least thirty percent (30%) and no more than fifty percent
(50%) of such securities and a majority of the outside members of Laclede’s
Board of Directors decides that a de facto Change in Control has
occurred.  Change in Control approved by a majority of the outside members of
Laclede’s Board of Directors as constituted immediately prior to the Change in
Control is hereinafter referred to as a friendly Change in Control and a Change
in Control not approved by a majority of the outside members of Laclede’s Board
of Directors as constituted immediately prior to the Change in Control is
heretofore and hereinafter referred to as a hostile Change in Control.

 
2
 
 

“Retirement” -- the Awardee’s termination of employment with the Company on or
after the attainment of age 55.




III.           Eligibility


No Awardee whose employment with the Company shall be terminated other than by
Retirement, Disability, death or at his election following a hostile Change in
Control or who shall engage in any business which is competitive with the public
utility business of the Company shall be eligible to receive any payments under
the Plan.  All Deferred Compensation accrued prior to such termination or such
competitive activity shall be forfeited.  It is intended that the Plan
constitute an unfunded deferred compensation arrangement for the benefit of a
select group of management or highly compensated employees (and other service
providers) of the Company and its designated subsidiaries and affiliates for
purposes of the federal income tax laws and the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and all documents, agreements or
instruments made or given pursuant to the Plan shall be interpreted so as to
effect such intent.  


IV.           Administration


The Compensation Committee of Laclede’s Board of Directors shall have authority
to recommend to the Board from time to time the award of Share Units to selected
Employees.  Upon such recommendation, the Board of Directors, exclusive of any
Directors who are eligible to participate in the Plan, may award Share Units to
any or all such Employees.  The Board of Directors shall otherwise administer
the Plan in all respects, and any decision of the Board with respect to any
question arising as to the Employees selected for awards, the amount and form of
awards and interpretations of the Plan shall be final, conclusive, and binding.


V.           Payment of Dividend Equivalents


When Laclede pays a cash dividend on its common stock, it shall, subject to the
provisions of Section III, pay a Dividend Equivalent to each Awardee for each
Share Unit held on the date of such payment.  Dividend Equivalents will be paid
to each Awardee until his death. Upon the death of an Awardee leaving a Spouse
surviving, Dividend Equivalents shall be paid to such Spouse for life, after
which no such Dividend Equivalents shall be payable with respect to such
Awardee.


Notwithstanding the provisions of the final two sentences of the immediately
preceding unnumbered paragraph of this Section V, with respect to awards that
are made on or after January 1, 2005 or that were made prior to such date but
are unvested as of such date, an Awardee who separates from service on account
of his or her Retirement before attaining the age of 65 years (other than by
reason of death or Disability, or following a hostile Change of Control) shall
not be entitled to post-Retirement Dividend Equivalents payable at any time
after such Awardee’s Retirement, unless the Awardee

 
3
 
 

remains employed by the Company for at least the following respective periods
(based on the Awardee’s age at the date of the award of the Share Units in
question) subsequent to the date upon which the Share Units are awarded:


 
 
     Age at Date of Award
 
Number of Years of Service
Required Following the
Date of Such Award
     
     61 and older
 
2 years
   t least 55, but less than 61
 
4 years
     less than 55
 
5 years



VI.           Calculation and Payment of Deferred Compensation


Each year, the Company shall, subject to the provisions of Section III, credit
or debit the applicable Deferred Compensation amount to each Awardee for each
Share Unit held during such year; provided that with regard to Share Units that
are made on or after January 1, 2005 or that were made prior to such date but
are unvested as of such date, the Deferred Compensation amount reflecting the
change in Consolidated Retained Earnings for the first fiscal year taken into
account in computing the Deferred Compensation amount shall in no event be less
than zero.  The calculation of Deferred Compensation shall be subject to the
power of Laclede’s Board of Directors from time to time to (i) adjust the amount
of Consolidated Retained Earnings to reflect events or transactions which have a
significant relation to the efforts and performance of any or all Awardees, or
(ii) exclude from the computation of Consolidated Retained Earnings all or any
portion of Consolidated Earnings deemed to reflect events or transactions
(including the effect of weather conditions) which have no significant relation
to the efforts and performance of any or all Awardees.  The aggregate of the
annual Deferred Compensation amounts, if any, credited to an Awardee shall
accrue interest at a rate equal to the prime rate charged by US Bank National
Association at the time such interest accrues (or such other reasonable rate as
the Board of Directors determines), but only from and not before the date of
Retirement, Disability, death or the election of the Awardee to terminate
employment following a hostile Change in Control, and shall be payable in ten
equal annual installments to the Awardee or, if he dies before all such payments
have been made, to his surviving beneficiaries designated in writing, and filed
with the Company, or if none, then to his estate.  Except as may be provided
below, payments shall commence on the first day of the fifth month following the
month in which the earlier of the Awardee’s Retirement, Disability, death or the
election of the Awardee to terminate employment following a hostile Change in
Control occurs.

 
4
 
 



Notwithstanding any of the other provisions of this Section VI, with respect to
awards that are made on or after January 1, 2005 or that were made prior to such
date but are unvested as of such date, an Awardee who separates from service on
account of his or her Retirement before attaining the age of 65 years (other
than by reason of death or Disability, or following a hostile Change of Control)
shall not be entitled to post-Retirement Deferred Compensation payable at any
time after such Awardee’s Retirement, unless the Awardee remains employed by the
Company for at least the following respective periods (based on the Awardee’s
age at the date of the award of the Share Units in question) subsequent to the
date upon which the Share Units are awarded.


 
 
     Age at Date of Award
 
Number of Years of Service
Required Following the
Date of Such Award
     
     61 and older
 
2 years
     at least 55, but less than 61
 
4 years
     less than 55
 
5 years



Notwithstanding any provision of this Section VI to the contrary, if the Company
determines that an Awardee is a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code and regulations and other guidance issued
thereunder, then payment of Deferred Compensation shall be paid no earlier than
the first day of the seventh month following the month of the Awardee’s
separation from service (with the first such payment being a lump sum equal to
the aggregate benefit the Awardee would have received during such period if no
such payment delay had been imposed, together with interest on such delayed
amount during the period of such restriction at a rate, per annum, equal to the
applicable federal short-term rate (compounded monthly) in effect under Section
1274(d) of the Code at the time of such termination of employment).  This
Section 4.3 shall not apply to any benefit payable on account of an Awardee’s
death.  All references in the Plan II to “termination of employment” shall mean
a “separation from service” as defined in Final Treasury Regulation 1.409A-1(h),
including the default presumptions thereof.
 
For purposes of this Plan, an Awardee shall not be deemed to have incurred a
separation from service from if he or she is employed by any successor of the
Company (or with any Affiliate of the Company, or Affiliate of such successor);
whereby “Affiliate” shall mean (i) any person or entity that directly or
indirectly controls, is controlled by or is under common control with the
applicable entity and/or (ii) to the extent provided by the Company, any person
or entity in which such entity has a significant interest.  The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any person or entity, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting or other securities, by contract or otherwise; provided, however, with
respect to any deferred compensation subject to Section 409A of the Code, the
term “Affiliate” shall mean any member of the applicable entity’s control group
within the meaning of
 

 
5
 
 

Final Treasury Regulation Section 1.409A-1(h)(3), as such may be modified or
amended from time to time, by applying the “at least 50 percent” provisions
thereof.
 


VII.           Adjustments


In the event of any stock dividend or stock split, the Board of Directors shall
increase proportionately each Awardee’s Share Units.  In the event of any
combination of shares, reclassification of shares, or other similar change in
capitalization, or any distribution other than cash dividends to holders of
shares of Laclede common stock, the Board of Directors shall make such
adjustments, in the light of the change in distributions, as it deems equitable
both to the Awardees and the Company, in the number and type of share Units
outstanding and in the calculation of Deferred Compensation amounts.


VIII.         Nonassignability


All Share Units awarded and all Dividend Equivalents and Deferred Compensation
payable hereunder shall be nonassignable.  Neither any Share Unit awarded
hereunder nor any Dividend Equivalents or Deferred Compensation amounts payable
hereunder shall be subject to the debts or obligations of any person entitled
thereto, nor, except as provided herein, may any Share Units or the proceeds
therefrom, voluntarily or involuntarily, be transferred or assigned to, or
availed of by, any person other than the Awardee.


IX.           Effective Date and Termination


The Plan shall be effective as of January 1, 2005.  The Board of Directors shall
have the right at any time and from time to time to discontinue and reinstate
the Plan in whole or in part or amend the Plan provided that no share unit
previously awarded nor any deferred compensation amount theretofore accrued
shall be diminished or forfeited by any discontinuance, reinstatement, or
amendment of the Plan except pursuant to the forfeiture provision in Section
III.  Notwithstanding the above, the Plan may not be terminated and payments
accelerated contrary to the provisions of Section 409A of the Code including,
without limitation, Final Treasury Regulation Section 1.409A-3(j)(4)(ix) with
reference to Final Treasury Regulation Section 1.409A-1(g).


X.           Limitations


The Board of Directors shall not award, in any fiscal year, Share Units yielding
Aggregate Annual Dividend Equivalents which would reduce Consolidated Earnings
by more than ½%.  The Board of Directors also shall not award, in any fiscal
year, Share Units yielding Aggregate Annual Dividend Equivalents which, with
Aggregate Annual Dividend Equivalents on outstanding Share Units plus any
Deferred Compensation payments made in the next preceding fiscal year, would
reduce Consolidated Earnings by more than 2 ½%.  The Board of Directors shall
not award to any Employee a number of

 
6
 
 

Share Units which would cause the Aggregate Annual Dividend Equivalents on Share
Units held by him to exceed 25% of his then current annual salary from the
Company.


XI.           General


Payments made to any Awardee shall constitute special incentive compensation and
will not be taken into account in determining the amount of any pension under
any pension or retirement plan of the Company and will not affect the amount of
any life insurance coverage available to beneficiaries under any group life
insurance plan of the Company.


XII.         Effect of Change in Control


In the event of any Change in Control, the regular quarterly Dividend Equivalent
payments shall continue to be made to each eligible Awardee until his death and
thereafter to his surviving spouse (until such spouse’s death), and each
quarterly Dividend Equivalent payment shall be no less than the amount
determined by applying the highest quarterly Dividend Rate applicable to the
Company’s common stock during the twelve (12) months preceding such Change in
Control, multiplied by not less than the number of Share Units each Awardee had
immediately preceding such Change in Control.  If a Change in Control occurs,
then the annual Deferred Compensation to be credited to each Awardee shall be no
less than the per common share change in the Company’s Consolidated Retained
Earnings during the lower of the last two (2) full fiscal years preceding such
Change in Control applied to the number of the Awardee’s Share Units existing
immediately before such Change in Control.


XIII.        Miscellaneous


(a)           Any claim for benefits under this Plan shall be submitted to the
Plan administrator (the “Plan Administrator”).  If the Plan Administrator denies
the claim for benefits, in whole or in part, the Plan Administrator shall notify
the claimant of the adverse benefit determination no later than ninety (90) days
after receipt of the claim by the Plan, unless the Plan Administrator determines
that special circumstances require an extension of time, which may not exceed a
further ninety (90) days, for processing the claim and so notifies the claimant
in writing prior to the termination of the initial 90 day period.  In the event
that a claim for benefits under this Plan has been denied by the Plan
Administrator, the decision shall be subject to review by the Company upon
written request of the claimant made to the Plan Administrator within sixty (60)
days of receipt by the claimant of notice of such denial.  Upon request and free
of charge, the Company shall provide the claimant with reasonably access to all
pertinent information, documents and records with respect to the claim.  The
decision of the Company upon review shall be in writing and shall state the
reasons for the decision and the provisions of this Plan on which the decision
is based.  Such decision shall be made within sixty (60) days after the
Company’s receipt of written request for such review unless a hearing is
necessitated to determine the facts and circumstances, in which event a decision
shall be rendered as soon as possible, but not later than one hundred and
twenty (120) days after receipt of the

 
7
 
 

claimant’s written request for review.  The decision of the Company upon review
shall be final and binding on all persons.


(b)           The illegality of any provision of this Plan shall not affect the
enforceability of any other provision of this Plan.  The Plan shall be construed
in accordance with and governed by the substantive laws of the State of Missouri
without regard to conflict of law rules.


(c)           All payments made under the Plan to an Awardee or his or her
beneficiary shall be subject to withholding of such amounts as the Company
reasonably may determine are required to be withheld pursuant to any applicable
Federal, state, local, or foreign law or regulation.


(d)           The rights of Awardees and their beneficiaries to benefits under
the Plan shall be solely those of unsecured general creditors of the
Company.  The Plan constitutes merely a promise by the Company to make benefit
payments in the future.  The Plan is intended to be unfunded for purposes of the
Code and Title I of ERISA.  Notwithstanding the foregoing, the Company may
contribute to a trust fund under a “rabbi trust” agreement between the Company
and a banking organization or trust company, if such a trust fund is hereafter
established, and payments under the Plan may be made from any such trust
fund.  Any asset acquired or held by the Company in connection with the
Company’s liabilities under the Plan shall not be deemed to be security for the
performance of the Company’s obligations under this Plan.


(e)           Nothing contained in the Plan or in any documents related to the
Plan or to any Share Units shall confer upon any Awardee any right to continue
in the employ of the Company or constitute any contract or agreement of
employment, or interfere in any way with the right of the Company to reduce such
person’s compensation, to change the position held by such person or to
terminate the employment of such Awardee, with or without cause.


(f)           Notwithstanding any other provision of the Plan, the Plan is
intended to comply with Section 409A of the Code and shall at all times be
interpreted in accordance with such intent that amounts that may become payable
to Awardees shall not be taxable to such Awardees until such amounts are paid in
accordance with the terms of the Plan.  To the extent that any provision of the
Plan violates Section 409A of the Code and the Final Treasury Regulations
promulgated thereunder such that amounts would be taxable to an Awardee prior to
payment or otherwise subject to penalties under Section 409A of the Code, such
provision shall be automatically reformed or stricken to preserve the intent
hereof.  Notwithstanding the foregoing, in no event will the Company or any of
its Affiliates have any liability for any failure of the Plan to satisfy Section
409A of the Code and such parties do not guarantee that the Plan complies with
Section 409A of the Code.


(g)           Notwithstanding the foregoing, amounts may be paid under the Plan
prior to the scheduled payment dates set forth above, if and to the extent such
amounts become

 
8
 
 

subject to FICA taxes under Code Sections 3101, 3121(a) or 3121(v), and/or
withholding taxes under Code Section 3401 or the corresponding provisions of any
state, local or foreign law as a result of the payment of such FICA taxes;
provided, that, such payment shall not exceed the FICA amount and such other
amount required to be withheld on account of the payment of such FICA
amount.  Further, a payment will be made under the Plan at any time the Plan
fails to meet the requirements of Section 409A of the Code; provided, that, such
payment shall not exceed the amount required to be included in income as a
result of the failure to comply with Section 409A of the Code.


(h)           Notwithstanding anything herein to the contrary, to the extent, if
any, that any payment or distribution of any portion of the benefit described
above (together with any other benefit under any other plan, policy or
arrangement) would trigger any adverse tax consequences under Section 280G of
the Code, or Section 4999 of said Code, such as loss of deductions to the
Company, or the payment of an additional excise tax by the Awardee, or both,
then the benefit hereunder (and to the extent necessary, under any other plan,
policy, or arrangement providing for “parachute payments” as defined under Code
Section 280G) shall be reduced (on a pro rata basis for all such plans,
policies, or arrangements) to $1 less than that extent, and to no greater
extent.  Parachute payments and/or any cutback amount and any other
determination with respect to Code Section 280G shall be determined by the
Company in good faith.







 
9
 
 

DESIGNATION OF BENEFICIARY FOR CERTAIN BENEFITS UNDER


THE LACLEDE GAS COMPANY INCENTIVE COMPENSATION PLAN



 
     I hereby designate that my primary beneficiary under the Incentive
Compensation Plan II for any "Deferred
   
     Compensation” amounts payable after my death shall be:
 
 
 
 
 
 
 
 
 
 
 
 
 




 
     In the event my primary beneficiary is not alive at the time of my death
or, in the case of a trust, has been
 
     terminated, then the remaining “Deferred Compensation” benefits payable
under the Plan shall be paid to:
 
 
 
 
 
 
 
 
 
 



I understand that the Incentive Compensation Plan II does not allow me to
designate a beneficiary for “Dividend Equivalents” but that they will be paid to
my spouse, if my spouse survives me, for my spouse’s life.
 

         
     Date:
   




